Citation Nr: 1444502	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a Decision Review Officer hearing at the RO in May 2010, but failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Accordingly, the Board has concluded that the Veteran no longer desires a hearing before a Decision Review Officer.

The record before the Board consists of the Veteran's paper claims file and electronic records within systems known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Left ear hearing loss disability has not been present during the pendency of the claim.

2.  Right ear hearing loss disability is related to the Veteran's active service.


CONCLUSION OF LAW

1.  Left ear hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Right ear hearing loss disability was incurred in active service.  38 U.S.C.A.           §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims in a letter sent in October 2008, prior to the initial adjudication of the claims.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim for service connection for right ear hearing loss disability.  Therefore, no further development is required before the Board decides that claim.

With respect to the left ear hearing loss disability claim, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs) and afforded the Veteran VA examinations in November 2008 and November 2009 in response to his claim.  The reports of those examinations provide all information necessary for the Board to determine whether the Veteran has hearing loss disability in the left ear.  Therefore, the Board has determined that the examination reports are adequate for the adjudication of the left ear hearing loss claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in September 2008.

The Veteran indicated that his bilateral hearing loss is due to excessive noise exposure associated with his service duties as a target acquisition specialist and a combat surveillance specialist.  His DD Form 214 identifies the Veteran's occupational specialty of combat surveillance.
  
The Veteran's service treatment records are negative for evidence of hearing loss.  The report of an August 1982 Army reserves enlistment examination indicates that Veteran's bilateral hearing acuity was within normal limits according to pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
0
0
RIGHT
0
0
5
0
0

A September 2008 VA audiology consultation found both ears had hearing within normal limits with mild sensorineural hearing loss from 6000 Hertz to 8000 Hertz and excellent speech discrimination. 

In a November 2008 VA audiological examination, the Veteran provided a history of exposure to artillery noise in service and working as a truck driver after separation from service.  

Diagnostic testing results were reported and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
25
RIGHT
10
15
20
30
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA examiner found right ear sensorineural hearing loss only, noting that left ear hearing remained within normal limits.  The examiner opined that he could not determine whether hearing loss was at least as likely as not related to military service without resort to mere speculation because the Veteran was exposed to noise in both the military and as a truck driver and unilateral hearing loss was not consistent with his history of noise exposure in the military or post-military.

In a November 2009 VA audiological examination, the Veteran reported in-service noise exposure testing artillery batteries in Europe and occupational noise exposure as a semi-truck driver.  

Diagnostic testing results were reported and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
15
25
RIGHT
10
20
15
15
20

Speech recognition ability was 100 percent in each ear.  The examiner noted that the Veteran had moderate sensorineural right ear hearing loss from 6000 Hertz to 8000 Hertz and mild to moderate sensorineural left ear hearing loss from 6000 to 8000 Hertz with normal hearing from 250 Hertz to 4000 Hertz, bilaterally.  The examiner reviewed the September 2008 VA examination report and opined that hearing loss was as least as likely as not caused by or a result of exposure to artillery testing in service based on the examiner's clinical experience and expertise.

In regards to the claim of entitlement to service connection for right ear hearing loss disability, the Board finds that the evidence of record supports a grant of service connection.  The Board notes that the results of the November 2009 VA examination report establish current right ear hearing loss disability.  Additionally, the Veteran served as a combat surveillance specialist and participated in artillery exercises which exposed him to excessive noise.  Service records confirm that the Veteran was a combat surveillance specialist and a November 2008 VA examiner opined that the hearing loss was as least as likely as not caused by or a result of exposure to artillery testing in service.  Therefore, the Board finds the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for right ear hearing loss disability is warranted.

The Board finds that service connection for left ear hearing loss is not warranted because left ear hearing loss disability has not been present during the period of the claim.  See 38 C.F.R. § 3.385.  

As set forth above, the Veteran was not found to have left ear hearing loss on an August 1982 service examination or November 2008 and November 2009 VA examinations, and there is no other post-service medical evidence of left ear hearing loss.  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no left ear hearing loss disability has been present during the period of this claim.  Therefore, service connection is not in order for this claimed disability.


ORDER

Service connection for right ear hearing loss disability is granted.

Service connection for left ear hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


